TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-18-00434-CV



                               Wichita County, Texas, Appellant

                                                   v.

                  Environmental Engineering & Geotechnics, Inc., Appellee


              FROM THE 200TH DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-GN-18-001884, THE HONORABLE DUSTIN M. HOWELL, JUDGE PRESIDING



                                            ORDER

PER CURIAM

               Appellant’s brief on appeal was originally due July 30, 2018. On counsel’s

motions, the time for filing was extended to September 28, 2018. Appellant’s counsel has now

filed a third motion, requesting that the Court extend the time for filing appellant’s brief. We

grant the motion for extension of time and order appellant to file a brief no later than October 19,

2018. No further extension of time will be granted and failure to comply with this order may

result in dismissal of this appeal. See Tex. R. App. P. 38.8(a).

               It is ordered on October 4, 2018.



Before Chief Justice Rose, Justices Field and Toth